

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1
 
CHARMING SHOPPES, INC.
 
Annual Incentive Program – For Year Ending January 29, 2011 (“Fiscal 2010”)
 
As Amended and Restated March 29, 2010
 
1. General
 
This Annual Incentive Program, as amended and restated (the “Program”), of
Charming Shoppes, Inc. (the “Company”) authorizes the grant of Annual Incentive
Awards under the Company’s 2003 Incentive Compensation Plan (the “Plan”) to
executives and key employees and sets forth certain terms and conditions of such
Awards.  The purpose of the Program is to help the Company secure and retain
executives and key employees of outstanding ability and to motivate such persons
to help the Company achieve excellent performance, by providing incentives
directly linked to measures of annual performance based on corporate
consolidated results, divisional results, individual performance, and/or other
performance measures, and otherwise to further the purposes of the Plan.  The
terms and conditions of the Plan are hereby incorporated by reference in this
Program.  If any provision of this program or an implementing document hereunder
conflicts with a provision of the Plan, the provision of the Plan shall
govern.  The Annual Incentive Awards authorized hereunder for Covered Employees
are intended to qualify as “performance-based” compensation under Section 162(m)
of the Code.
 
2. Definitions
 
Capitalized terms used in this Program but not defined herein have the same
meanings as defined in the Plan.  In addition to such terms and those terms
defined in Section 1 above, the following are defined terms under this Program:
 
(a) “Annual Incentive Award” or “Award” means the amount of a Participant’s
Annual Incentive Award Opportunity in respect of a specified Performance Period
(typically, one fiscal year) determined by the Committee to have been earned and
the Participant’s rights to future payments of cash in settlement thereof.
 
(b) “Annual Incentive Award Opportunity” or “Award Opportunity” means the
Participant’s opportunity to earn specified dollar-denominated amounts under
this Plan based on performance during a Performance Period.  An Annual Incentive
Award Opportunity constitutes a conditional right to receive settlement of an
Annual Incentive Award.
 
(c) “Participant” means an employee participating in this Program.
 
(d) “Performance Goal” means the Company, divisional, individual, or other
accomplishment required as a condition to the earning of an Award
Opportunity.  Unless otherwise determined by the Committee at the time Award
Opportunities are authorized, Performance Goals shall meet the requirements of
Section 6(b) of the Plan.
 

 
1

--------------------------------------------------------------------------------

 

(e) “Performance Period” means the period of one fiscal year over which an
Annual Incentive Award Opportunity may be earned, provided that the Committee
may specify a shorter duration for any Performance Period.
 
(f) “Retirement” shall mean the voluntary termination of a Participant’s
employment by the Participant at or after the Participant has attained the age
of 62 immediately after which the Participant is not employed by the Company or
any Subsidiary.
 
(g) “Termination of Employment” means (i) the termination of a Participant’s
employment by the Company or a Subsidiary, or (ii) the voluntary termination of
a Participant’s employment (other than a Retirement) immediately after which the
Participant is not employed by the Company or any Subsidiary.
 
3. Eligibility
 
Employees who are eligible to participate in the Plan may be selected by the
Committee to participate in this Program.
 
4. Designation and Earning of Annual Incentive Award Opportunities
 
(a) Designation of Award Opportunities and Performance Goals.  The Committee
shall select employees to participate in the Program for a Performance Period
and designate, for each such Participant, the Award Opportunity such Participant
may earn for such Performance Period, the nature of the Performance Goal the
achievement of which will result in the earning of the Award Opportunity, and
the levels of earning of the Award Opportunity corresponding to the levels of
achievement of the Performance Goal.  In the case of a Covered Employee, the
Committee’s determinations under this Section 4(a) shall be made not later than
90 days after the Performance Period begins and in no event after 25% of the
Performance Period has elapsed.  The Award Opportunity earnable by each
Participant shall range from 0% to a specified maximum percentage of a specified
target Award Opportunity.  The Committee shall specify a table, grid, or formula
that sets forth the amount of a Participant’s Award Opportunity that will be
earned corresponding to the level of achievement of a specified Performance
Goal.  The foregoing notwithstanding, the per-person limitation under Section 5
of the Plan shall apply to each Participant’s Award Opportunity.  For this
purpose, awards under the Plan shall be deemed to use the per-person award
limitation thereunder in the order in which the applicable performance periods
are scheduled to end, and for performance periods ending on the same date in the
order in which the award opportunities were authorized.
 
(b) Determination of Annual Incentive Award.  Within a reasonable time after the
end of each Performance Period, the Committee shall determine the extent to
which the Performance Goal for the earning of the Participant’s Annual Incentive
Award Opportunity was achieved during such Performance Period and the resulting
Award to the Participant for such Performance Period.  To the extent permitted
under Section 6(d) of the Plan, the Committee may adjust the amount of an Award
in its discretion in light of such considerations as the Committee may deem
relevant (but subject to the applicable maximum Award Opportunity authorized for
each Participant); provided, however, that, with respect to a Covered Employee,
no upward adjustment may be made and such adjustments otherwise shall comply
with applicable requirements of Treasury Regulation 1.162-27(e) under the
Code.  Subject to Section 6 hereof, the Annual Incentive Award shall be deemed
earned and vested at the time the Committee makes the determination pursuant to
this Section 4(b).
 

 
2

--------------------------------------------------------------------------------

 

 
5. Settlement of Awards.
 
(a) Elective Deferral.  A Participant will be permitted to elect to defer
settlement of the Annual Incentive Award if and to the extent such Participant
is selected to participate in the Company’s Variable Deferred Compensation Plan
for Executives and deferrals of Awards are authorized and validly deferred in
accordance with that plan.
 
(b) Settlement of Award.  Any non-deferred Annual Incentive Award shall be paid
and settled by the Company promptly after the date of determination by the
Committee under Section 4(b) hereof (such scheduled payment date being the
“Stated Settlement Date”), but no later than 90 days after the end of the
Performance Period.  With respect to any deferred amount of a Participant’s
Annual Incentive Award, such amount will be credited to the Participant’s
deferral account under the Company’s Variable Deferred Compensation Plan for
Executives as promptly as practicable at or after the date of determination by
the Committee under Section 4(b) hereof.
 
(c) Tax Withholding.  The Company shall deduct from any payment in settlement of
a Participant’s Annual Incentive Award or other payment to the Participant any
Federal, state, or local withholding or other tax or charge which the Company is
then required to deduct under applicable law with respect to the Award.
 
(d) Non-Transferability.  An Annual Incentive Award Opportunity, any resulting
Annual Incentive Award, including any deferred cash amount resulting from an
Annual Incentive Award, and any other right hereunder shall be non-assignable
and non-transferable except pursuant to the laws of descent and distribution in
the event of the death of the Participant (or pursuant to a beneficiary
designation, if permitted by the Committee), and shall not be pledged,
encumbered, or hypothecated to or in favor of any party other than the Company
or a subsidiary or affiliate or subject to any lien, obligation, or liability of
the Participant to any party other than the Company or a subsidiary or
affiliate.
 
6. Effect of Termination of Employment; Retirement
 
Upon a Participant’s Termination of Employment prior to completion of a
Performance Period , the Participant’s Annual Incentive Award Opportunity
relating to such Performance Period shall cease to be earnable and shall be
canceled, and the Participant shall have no further rights or opportunities
hereunder, unless otherwise provided in an employment agreement or severance
agreement between the Company and the Participant in effect at the time of
Termination of Employment or otherwise determined by the Committee in its sole
discretion.

 
3

--------------------------------------------------------------------------------

 

Upon a Participant’s Retirement prior to completion of a Performance Period, a
Pro-Rata Portion of the Participant’s Annual Incentive Award relating to such
Performance Period shall be deemed earned and vested in accordance with and at
the time that the Committee makes, the determination pursuant to Section 4(b)
hereof.  For purposes hereof, a Pro-Rata Portion of the Participant’s Annual
Incentive Award shall be the product of (i) the Annual Incentive Award
determined by the Committee pursuant to Section 4(b) hereof as if the
Participant was employed by the Company or any Subsidiary through the completion
of the Performance Period multiplied by (ii) a fraction, the numerator of which
shall be the number of full and partial months that the Participant was employed
by the Company or any Subsidiary between the date of commencement of the
Performance Period and the date of Retirement, and the denominator of which
shall be the number twelve (12).  The Retirement of a Participant after
completion of a Performance Period will not result in forfeiture or otherwise
affect the Participant’s Annual Incentive Award for that Performance Period.
 
7. General Provisions.
 
(a) Changes to this Program.  The Committee may at any time amend, alter,
suspend, discontinue, or terminate this Program, and such action shall not be
subject to the approval of the Company’s shareholders or Participants; provided,
however, that any amendment to the Program beyond the scope of the Committee’s
authority shall be subject to the approval of the Board of Directors.  Nothing
shall limit the authority of the Committee, in its discretion, to accelerate the
termination of any deferral period and the resulting payment and settlement of
deferred amounts, with respect to an individual Participant or all Participants,
without the consent of the affected Participants.
 
(b) Unfunded Status of Participant Rights.  Annual Incentive Awards, accounts,
deferred amounts, and related rights of a Participant represent unfunded
deferred compensation obligations of the Company for ERISA and federal income
tax purposes and, with respect thereto, the Participant shall have rights no
greater than those of an unsecured creditor of the Company.
 
(c) Nonexclusivity of the Program.  The adoption of this Program shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant, or to pay other amounts as annual bonuses apart from the Program,
whether under the Plan or otherwise.
 
(d) No Right to Continued Employment.  Neither the Program nor any action taken
hereunder shall be construed as giving any employee the right to be retained in
the employ of the Company or any of its subsidiaries or affiliates, nor shall it
interfere in any way with the right of the Company or any of its subsidiaries or
affiliates to terminate any employee’s employment at any time.
 


 


 

 
4

--------------------------------------------------------------------------------

 

(e) Severablity.  The invalidity of any provision of the Program or a document
hereunder shall not be deemed to render the remainder of this Program or such
document invalid.
 


Approved by the Compensation and Stock Option Committee on January 19, 2005;
Approved by the Independent members of the Board of Directors on January 20,
2005
Approved by the Compensation and Stock Option Committee on February 2, 2006
Approved by the Independent members of the Board of Directors on February 2,
2006
Approved by the Compensation Committee on January 24, 2007
Approved b y the Independent members of the Board of Directors on January 25,
2007
Approved by the Compensation Committee on March 23, 2007
Approved b y the Independent members of the Board of Directors on March 29, 2007
Approved by the Compensation Committee on September 19, 2007
Approved b y the Independent members of the Board of Directors on September 19,
2007
Approved by the Compensation Committee March 27, 2008
Approved by the Board of Directors March 28, 2008
Approved by the Compensation Committee March 26, 2009
Approved by the Compensation Committee March 29, 2010










































(personal/Annual Incentive Plan as Amended and Restated March 29, 2010.doc)












 

 
5

--------------------------------------------------------------------------------

 
